ON REMAND FROM THE UNITED STATES SUPREME COURT
Before KING, JOLLY and DUHE, Circuit Judges.
PER CURIAM:
IT IS ORDERED that the joint motion of the parties to remand this case to the United States District Court for the Eastern District of Louisiana for the purpose of answering the questions set forth in Part II.C. of the United States Supreme Court’s opinion in National Treasury Employees Union v. Von Raab, — U.S. -, 109 S.Ct. 1384, 1396-97, 103 L.Ed.2d 685 (1989), is granted.
IT IS FURTHER ORDERED that the joint motion of the parties to stay further *377briefing in this cause until action is taken on this motion is denied as moot.